Citation Nr: 1015632	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  06-00 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for headaches.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disease due to Agent Orange exposure, and if so, whether 
service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 
1967.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which in pertinent part denied 
service connection for a skin disease, back disability, 
headaches, hearing loss, and tinnitus.  

In an August 2008 rating decision, the RO granted service 
connection for hearing loss and tinnitus.  In light of the 
foregoing, no allegations of errors of fact or law remain for 
appellate consideration and those claims have been fully 
resolved and rendered moot.  No exceptions to the mootness 
doctrine are present because the benefit sought on appeal has 
been granted without the need for action by the Board.  See 
Thomas v. Brown, 9 Vet. App. 269, 270-71 (1996); see also 
38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 C.F.R. § 
20.101 (2009).

As regards the Veteran's claim for service connection for a 
skin condition due to Agent Orange, the Board notes that, in 
Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), the United 
States Court of Appeals for the Federal Circuit held that the 
"factual basis" of a claim for service connection is the 
Veteran's disease or injury, rather than the symptoms of that 
disease or injury.  Moreover, a properly diagnosed disease or 
injury cannot be considered the same factual basis as a 
distinctly diagnosed disease or injury.  As a consequence, 
claims which are based upon distinctly and properly diagnosed 
diseases or injuries must be considered separate and distinct 
claims.  This is to say that a claim for one diagnosed 
disease or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury.  Rather, the two 
claims must be considered independently because they rest on 
different factual bases.

In the case at hand, at the time of the prior December 1994 
rating decision, the RO denied entitlement to service 
connection for chloracne.  The Veteran's current contentions 
and accompanying evidence reflects a diagnosis of chloracne.  
Under the circumstances, the Board is of the opinion that the 
Veteran's current claim is based on the very same diagnosis 
as his prior claim, and, accordingly, must be considered on a 
'new and material' basis.  See Boggs, supra.

By history, it is noted that in December 1994, the Los 
Angeles RO denied the claim of entitlement to service 
connection for chloracne due to Agent Orange exposure.  In 
March 2003, the appellant filed an informal claim to reopen 
the matter.  Although the San Diego RO subsequently reopened 
the claim of entitlement to service connection for a skin 
disease due to Agent Orange exposure in the December 2003 
rating decision, the Board is required to consider whether 
new and material evidence had been presented, and then if so, 
the merits of the claim can be considered.  Irrespective of 
the RO's actions, the Board must decide whether the Veteran 
has submitted new and material evidence to reopen the claim.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Thus, the 
issue is as phrased on the title page of the decision.

After certification of the appeal to the Board, the Veteran 
submitted additional evidence which consists of VA treatment 
records and a copy of the RO hearing transcript.  
Subsequently, the Veteran's representative submitted a waiver 
of Agency of Original Jurisdiction (AOJ) consideration 
regarding the additional evidence, and, thus, there is no 
need to refer the new evidence to the RO.  38 C.F.R. § 
20.1304(c) (2009).

In the VA Form 9, Appeal to the Board of Veterans' Appeals, 
received in January 2006, the Veteran indicated that he 
wanted to have a hearing before the Board at the RO.  In 
April 2008, the Veteran submitted a statement requesting a 
hearing before a Decision Review Officer (DRO) instead of a 
hearing at the local RO before a member of the Travel Board 
section.  In October 2006, the Veteran testified at a 
personal hearing before a Decision Review Officer (DRO), 
sitting at the RO.  A transcript of that hearing is 
associated with the claims file.  Therefore, the Board finds 
that there is no hearing request pending at this time.  See 
38 C.F.R. § 20.702(e) (2009).


FINDINGS OF FACT

1.  By means of a September 2008 statement, and prior to the 
promulgation of a decision in this case, the Veteran's 
representative requested withdrawal of the issues of 
entitlement to service connection for a back disability and 
headaches.

2.  Service connection for chloracne due to Agent Orange 
exposure was denied by the Los Angeles RO in a December 1994 
rating decision.  Notice was issued to the Veteran that same 
month.  The Veteran did not appeal the decision.  

3.  Evidence received since the December 1994 rating decision 
is new and relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection 
for a skin disease due to Agent Orange exposure.

4.  The Veteran served in the Republic of Vietnam from 
November 1965 through November 1966.

5.  The medical evidence of record attributes the Veteran's 
chloracne to in-service exposure to Agent Orange; the 
Veteran's chloracne is attributable to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's Substantive 
Appeal on the issues of entitlement to service connection for 
a back disability and headaches, have been met.  38 U.S.C.A. 
§§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b)(c) (2009).

2.  Evidence added to the record since the final December 
1994 rating decision, which denied service connection for 
chloracne, is new and material; thus, the claim of 
entitlement to service connection for a skin disease due to 
Agent Orange exposure, is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2009).

3.  A skin disorder, specifically chloracne, is due to 
exposure to herbicidal agents during service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal/Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for 
appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing.  38 C.F.R. § 20.204(c).  
Withdrawal may be made by the appellant or by his or her 
authorized representative. 38 C.F.R. § 20.204.

In the case at hand, the Veteran submitted claims in March 
and April 2003 listing several issues included a back 
disability and migraine headaches.  In December 2003, the RO 
issued a rating decision which, in pertinent part, denied 
service connection for a back disability and headaches.

The Veteran's December 2004 notice of disagreement expressed 
disagreement with the denial for service connection for a 
back disability and headaches.  The December 2005 statement 
of the case (SOC) pertained to those issues on appeal.  The 
Veteran's January 2006 VA Form 9, Substantive Appeal, 
indicated he was appealing all issues given in the statement 
of the case.  A subsequent July 2008 supplemental SOC also 
pertained to those issues on appeal.

By means of a statement submitted to the RO in September 
2008, the Veteran's representative indicated that the Veteran 
was withdrawing the issues of service connection for a back 
disability and headaches.  The Board finds that the September 
2008 statement withdraws from appeal the issues of service 
connection for a back disability and headaches.  As the 
Veteran has withdrawn his appeal as to those issues, there 
remain no allegations of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal on those issues, and they 
are dismissed without prejudice.

II. Decision

New and Material Evidence

Legal Criteria

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2009).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

In a December 1994 rating decision, the RO denied the claim 
for service connection for a skin condition finding that 
service treatment records were silent for a diagnosis of 
chloracne and that the Veteran had not submitted any evidence 
with a diagnosis of that condition.  The evidence before VA 
at the time of the prior final decision consisted of service 
treatment and personnel records from June 1963 to June 1967.  
The RO found that the evidence did not show that the Veteran 
had the claimed disability.  The Veteran was notified of this 
decision in December 1994.  The Veteran did not appeal this 
decision.  Thus, the rating decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

In order to reopen this claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In March 2003, the Veteran requested to reopen the claim for 
service connection for a skin condition due to Agent Orange 
exposure.  The evidence submitted since the December 1994 
rating decision includes private and VA treatment records 
from June 1981 to July 2009.  The June 1981 VA treatment 
record notes that the Veteran complained of rash on his 
shoulders and back for 4 to 5 years.  The diagnosis at that 
time was residuals of folliculitis, mild.  VA treatment 
records dated in April 2003 and July 2009 indicate that the 
Veteran has had chloracne since 1969 and that chloracne is 
considered to be related to Agent Orange exposure.

The Board finds that the aforementioned VA treatment records, 
which were not previously submitted to agency decision 
makers, are material because they indicate that the Veteran 
has a skin disease and suggests a plausible nexus between the 
Veteran's skin disease and exposure to Agent Orange.  38 
C.F.R. § 3.303.  Accordingly, the Board finds that the record 
contains new and material evidence and the claim may be 
reopened.

Service Connection

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson 
v. West, 12 Vet. App. 247 (1999); see also Pond v. West, 12 
Vet. App. 341 (1999).

Regarding herbicide exposure, presumptive service connection 
on the basis of herbicide exposure is provided for specified 
diseases manifested to a degree of 10 percent within a 
specified period in a Veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.  38  U.S.C.A. § 1116(a).

If a Veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain specified diseases 
shall be service-connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  

The law and regulations further stipulate the diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents. 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.309(e).  The following diseases are 
deemed associated with herbicide exposure, under VA law: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma and diabetes mellitus (Type 2).  See 
38 C.F.R. § 3.309(e); see also 38 U.S.C.A. § 1116(f).

In order for chloracne or other acneform diseases consistent 
with chloracne to be presumed to be due to an association 
with exposure to herbicide agents, chloracne or other 
acneform diseases consistent with chloracne must be become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service. 38 C.F.R. § 3.307(a)(6)(ii).  Notwithstanding the 
foregoing law and regulations pertaining to presumptive 
service connection, a veteran-claimant is not precluded from 
establishing service connection for diseases not subject to 
presumptive service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 
7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990), the United States Court of Appeals for 
Veterans Claims (Court) is stated that "a Veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996). 

Analysis

The Veteran claims he has a skin disease as a result of in-
service exposure to Agent Orange.  The Board notes that 
service personnel records show the Veteran served in Vietnam 
from November 1965 to November 1966.  Thus, the presumption 
of exposure to herbicides agents under 38 C.F.R. § 3.307 
would apply.  

With respect to in-service disease, the Veteran's service 
treatment records show that he had a mark and/or scar on his 
chest upon entrance and separation.  See Reports of Medical 
Examination dated in February 1963 and June 1967.  However, 
chloracne was not diagnosed in service.

Chloracne is listed among the diseases associated with 
herbicide exposure for the purposes of the presumption. 38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e). In order for the 
presumption to apply for chloracne, it must become manifest 
to a degree of 10 percent or more within one year of the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

Currently, the Veteran has a diagnosis of chloracne.  
According to an Agent Orange examination dated in June 1981, 
the Veteran complained of a bad rash on his shoulders and 
back for the prior 4 to 5 years.  The diagnosis at that time 
was residuals of folliculitis, mild.  Another examination 
dated in August 1985 indicates a diagnosis of skin chloracne.  
An April 2003 VA Agent Orange examination reflects evidence 
of healed, scarred lesions that could be chloracne of the 
Veteran's back.  The physician also noted an assessment of 
chloracne-1969 and reported that chloracne was accepted as 
being Agent Orange exposure related.  A subsequent July 2009 
VA treatment report indicates that the Veteran has chloracne 
over the upper back , recurrent since 1969.  That VA 
physician noted that the Veteran has recurrent acne from 
Agent Orange exposure.  

While the Veteran served in Vietnam, and is presumed to have 
been exposed to Agent Orange, chloracne was not diagnosed 
until August 1985, well after the one-year presumptive period 
after the last date on which the Veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  Therefore, the nexus presumption found in 38 C.F.R. 
§ 3.309(e) is not applicable as to this claim.  Although VA 
physicians provide supporting nexus opinions, the regulatory 
presumption does not apply because the Veteran's chloracne 
did not manifest to a degree of 10 percent within one year of 
leaving service.

Having determined that the Veteran is not entitled to 
presumptive service connection, the Board turns to evaluate 
the claim of service connection on a direct basis.  See 
Combee v. Brown, supra.

The Board finds that service connection for chloracne is 
warranted.  In granting service connection, the Board is 
cognizant that the chloracne was diagnosed after the 
presumptive period.  In this case, the Veteran appears to 
have current skin manifestations of chloracne.  Further, as 
noted above, in 2003 and 2009, VA physicians indicated that 
the Veteran has chloracne related to Agent Orange exposure.  
The examiners in essence related the Veteran's current 
chloracne to the presumed in-service exposure to herbicides.  
Thus, there is evidence is this appeal that directly links a 
diagnosis of chloracne to the presumed exposure to Agent 
Orange.  See Combee v. Brown, supra.

These competent medical opinions, fairly read, are sufficient 
to establish a nexus between the Veteran's current chloracne 
and his in-service herbicide exposure.  There is no competent 
medical nexus opinion to the contrary.  Therefore, all 
elements necessary to establish service connection have been 
satisfied.

In summary, the Board is of the opinion that the Veteran has 
met all requirements needed to establish service connection 
for chloracne. The benefit sought on appeal is accordingly 
allowed.

Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, with regard to the claim to reopen and claim for 
entitlement to service connection for a skin disease due to 
Agent Orange, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.


ORDER

The appeal as to the issue of service connection for a back 
disability is dismissed.

The appeal as to the issue of service connection for 
headaches is dismissed.




New and material evidence having been received, the claim for 
service connection for chloracne due to Agent Orange Exposure 
is reopened.

Service connection for chloracne is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


